IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 43305

STATE OF IDAHO,                               )    2016 Unpublished Opinion No. 397
                                              )
       Plaintiff-Respondent,                  )    Filed: February 22, 2016
                                              )
v.                                            )    Stephen W. Kenyon, Clerk
                                              )
ROBIN J. BELDEN,                              )    THIS IS AN UNPUBLISHED
                                              )    OPINION AND SHALL NOT
       Defendant-Appellant.                   )    BE CITED AS AUTHORITY
                                              )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Bonner County. Hon. Barbara A. Buchanan, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jenny C. Swinford, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Paul R. Panther, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Pursuant to a plea agreement, Robin J. Belden pled guilty to felony driving under the
influence. I.C. § 18-8004(1)(a). At sentencing, Belden requested probation, with an underlying
unified sentence of three years, with a minimum period of confinement of one year. The district
court followed Belden’s recommendation and sentenced Belden to a unified term of three years,
with a minimum period of confinement of one year. The district court suspended the sentence
and placed Belden on probation. Belden filed an I.C.R 35 motion, which the district court
denied. Belden appeals.



                                               1
       Mindful that Belden received the sentence he asked for and that he did not include any
new or additional information with his Rule 35 motion, Belden asserts that the district court erred
in denying his Rule 35 motion. The doctrine of invited error applies to estop a party from
asserting an error when his or her own conduct induces the commission of the error. State v.
Atkinson, 124 Idaho 816, 819, 864 P.2d 654, 657 (Ct. App. 1993). One may not complain of
errors one has consented to or acquiesced in. State v. Caudill, 109 Idaho 222, 226, 706 P.2d 456,
460 (1985); State v. Lee, 131 Idaho 600, 605, 961 P.2d 1203, 1208 (Ct. App. 1998). In short,
invited errors are not reversible. State v. Gittins, 129 Idaho 54, 58, 921 P.2d 754, 758 (Ct. App.
1996). This doctrine applies to sentencing decisions as well as rulings made during trial. State v.
Griffith, 110 Idaho 613, 614, 716 P.2d 1385, 1386 (Ct. App. 1986).
       Therefore, because Belden received the sentence he requested, Belden may not complain
that the district court abused its discretion. Therefore, the district court’s order denying Belden’s
Rule 35 motion is affirmed.




                                                 2